Opinion issued June 13, 2002

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00280-CV
____________

VICKIE STEMPSON, Individually and as Heir and Next Friend of WILLIAM
FOLLIARD, Appellant

V.

CITY OF HOUSTON., Appellee



On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 0129661



O P I N I O N
 According to information provided by the district clerk, this is an appeal from
a judgment signed on February 22, 2002.  The notice of appeal was filed on March
14, 2002.  No postjudgment motions were filed.  The Clerk's Record, due to be filed
April 23, 2002, is past due.  On May 9, 2002, the district clerk informed the Court
that appellant had not made arrangements to pay the fee for the preparation of the
Clerk's Record.  On May 14, 2002, the Clerk of this Court notified appellant's
counsel that the clerk responsible for preparing the clerk's record had informed the
Court that the appellant had not made arrangements to pay for its preparation, and
advised appellant's counsel that the Court could dismiss appellant's appeal if, within
15 days of the May 14, 2002 notice, appellant had not made arrangements to pay for
the record.  Those 15 days have expired, and appellant has not provided the Court
with proof of payment of the fee for the Clerk's Record or that satisfactory
arrangements have been made with the district clerk for payment of the fee.  See Tex.
R. App. P. 35.3(a)(2).
	Accordingly, this appeal is dismissed for want of prosecution.  See Tex. R.
App. P. 37.3(b); 42.3(b), (c).
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Hedges and Nuchia.
Do not publish.  Tex. R. App. P. 47.